Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 54-56, 59-62, 64-71 and 73-78 are pending. 

Claims 64-71 and 73-75 are withdrawn from further consideration by the examiner, 37 C.F.R. 1.142(h) as being drawn to non-elected inventions.

Claims 54-56, 59-62 and 76-78, drawn to a protein complex and a composition comprising said complex, are being acted upon in this Office Action. 

Rejection Withdrawn
Applicant’s arguments, see pages 2-6, filed Oct 7, 2021, with respect to granulocyte colony-stimulating factor derivative in which the amino acids at position 17 and 65 of the native G-CSF is substituted with serine linked to the immunoglobulin Fc region comprises the amino acid sequence of SEQ ID NO: 1 have been fully considered and are persuasive.  The rejection of claims 54-56, 59-62 and 76-78 under 35 U.S.C. 103 as being unpatentable over W02005/047336 (of record, Lee hereafter, published May 26, 2.00b; PTO 1449) in view of US Pat No. 5,773,581 (newly cited, issued June 30, 1998; PTO 892) and the WO2007021129 publication (of record, Kim hereafter, published February 22,2007; PTO 892) or W02013100702 publication (of record, Kwon hereafter, published July 4, 2013, PTO 892) has been withdrawn. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
54-56, 59-62 and 76-78 are rejected under 35 U.S.C. 103 as being unpatentable over W02005/047336 (of record, Lee hereafter, published May 26, 2.00b; PTO 1449) in view of WO2013133659 (of record, published Sept 12, 2013; PTO 892) and the WO2007021129 publication (of record, Kim hereafter, published February 22,2007; PTO 892) or W02013100702 publication (of record, Kwon hereafter, published July 4, 2013, PTO 892).
Regarding claim 54, Lee teaches a protein complex (see p. 28, title) comprising a physiological active polypeptide linked to an immunoglobulin lgG4 Fc (see p. 17, line 6-9, p. 17, lines 19-20) via a non-peptidyl polymer such as PEG linker having two functional ends, e.g., two aldehyde at both N and C terminal ends (see p. 37) wherein the PEG is specifically linked to the N-terminus of Fc, see entire document, p. 12, title. Examples 1, in particular. Exemplary physiological active polypeptides include 17S-G-CSF (see p. 29, line 14), erythropoietin (aka EPO see p. 23, line 25, p. 25, line 9. Reference claim 18), insulin (see p. 24, line 8, p. 25, line 9, reference claim 18) and insulin-like peptide (GLF-1), see p. 24, line 14, reference claim 18). 
Regarding claim 55, Lee teaches ALD-PEG-ALD ends of the PEG are linked to the physiological active polypeptide and the N-terminus of the  Fc is through reactive groups such as ALD by covalent bond, see reference claim 2, p. 19, p. 26, line 24, in particular.
Regarding claim 56, Lee teaches the immunoglobulin Fc is aglycosylated, see p, 16, p. 22, reference claim 4.
Regarding claim 59, Lee teaches the non-peptide polymer PEG has aldehyde (ALD) reactive group, see reference claim 11.
Regarding claim 60 part (a), Lee teaches the non-peptide polymer has a propionaldehyde group or butyraldehyde group or maleimide group, see reference claim 11.

Regarding claim 61 part (a), Lee teaches the non-peptide polymer, e.g., PEG has an aldehyde ( ALD) as a reactive group at both ends, see ALD-PEG-ALD, p. 37 reference claim 13.
Regarding claim. 62, Lee teaches the C-terminus of PEG is linked to the N-terminus of Fc and the N-terminus of PEG is linked to the C terminal end, a lysine residue, a histidine residue, or a cysteine residue of the physiologically active polypeptide, see reference claim 14.
Regarding claim 76, Lee teaches a composition comprising the reference complex, see p. 33-34.
Lee does not teach the physiologically active polypeptide is oxyntomodulin linked to the immunoglobulin Fc region comprises the amino acid sequence of SEQ ID NO: 1 as per claim 54. 
However, the WO2013133659 publication teaches a complex comprising a physiologically active polypeptide such as oxyntomodulin (see p. 7, reference claim 22) or insulin (see example 7, in particular), linked to the N-terminus of Fc via a non-peptidyl polymer such as PEG.  Examples of Fc include human IgG4 Fc, see p. 10, in particular.  The advantages of human derived IgG4 are that it does not cause undesired antibody immune response against the antigen when administering to a human subject; the aglycosylated human Fc is expected to reduce CDC effector function, see p. 10.  The WO2013133659 publication teaches the PEG linker simultaneously increases plasma half-life and reduces immunogenicity of the physiologically active polypeptide, see p. 3, in particular. 
Like Lee, the WO2013133659 publication does not teach human IgG4 Fc region comprises the amino acid sequence of SEQ ID NO:1. 

  Query Match             100.0%;  Score 1186;  DB 10;  Length 222;
  Best Local Similarity   100.0%;  
  Matches  221;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 PSCPAPEFLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSQEDPEVQFNWYVDGVEVHN 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          2 PSCPAPEFLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSQEDPEVQFNWYVDGVEVHN 61

Qy         61 AKTKPREEQFNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKGLPSSIEKTISKAKGQPREP 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         62 AKTKPREEQFNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKGLPSSIEKTISKAKGQPREP 121

Qy        121 QVYTLPPSQEEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        122 QVYTLPPSQEEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFL 181

Qy        181 YSRLTVDKSRWQEGNVFSCSVMHEALHNHYTQKSLSLSLGK 221
              |||||||||||||||||||||||||||||||||||||||||
Db        182 YSRLTVDKSRWQEGNVFSCSVMHEALHNHYTQKSLSLSLGK 222

Likewise, Kwon teaches human IgG4 Fc consisting the amino acid sequence of SEQ ID NO: 73, which is 100% identical to the claimed SEQ ID NO: I, see sequence alignment below, in particular.
  Query Match             100.0%;  Score 1186;  DB 20;  Length 221;
  Best Local Similarity   100.0%;  
  Matches  221;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 PSCPAPEFLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSQEDPEVQFNWYVDGVEVHN 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 PSCPAPEFLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSQEDPEVQFNWYVDGVEVHN 60

Qy         61 AKTKPREEQFNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKGLPSSIEKTISKAKGQPREP 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AKTKPREEQFNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKGLPSSIEKTISKAKGQPREP 120


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 QVYTLPPSQEEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFL 180

Qy        181 YSRLTVDKSRWQEGNVFSCSVMHEALHNHYTQKSLSLSLGK 221
              |||||||||||||||||||||||||||||||||||||||||
Db        181 YSRLTVDKSRWQEGNVFSCSVMHEALHNHYTQKSLSLSLGK 221

In view of the combined teachings of the references, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have produced the claimed protein complex comprising oxyntomodulin that is linked to the N-terminus of a human IgG4 Fc via a non-peptidyl polymer PEG having two functional ends, just like that of Lee, by substituting a known physiologically active polypeptide, e.g. insulin for another, e.g., oxyntomodulin and then linked to the human IgG4 Fc comprises the amino acid sequence of SEQ ID NO: 1 as taught by Kim or Kwon to arrive at the claimed invention with a reasonable expectation success, e.g., extending the serum half-life of the physiological active polypeptide oxyntomodulin with no risk of immune response induction.
One of ordinary skill in the art would have been motivated to do so because the WO2013133659 publication teaches the PEG linker simultaneously increases plasma half-life and reduces immunogenicity of the physiologically active polypeptide, see p. 3, in particular. 
One of ordinary skill in the art would have been motivated to do so because Kim teaches that the human IgG4 Fc region reduces undesirable effector functions of immunoglobulins when linked to physiological active polypeptide, see p. 19, lines 15-18, p. 5. line 1-5.
One of ordinary skill in the art would have been motivated to do so because Kwon teaches the IgG4 Fc variant having an increased binding affinity for FcRn {see p. 3, paragraph [14]) in order to prolong in vivo serum half-life of the physiological polypeptide (aka drag, see p. 25, in particular).
in vivo administration, see p. 35, lines 6-15.
Given the examination guidelines for determining obviousness under 35 U.S.C. 103 in view of the Supreme Court decision in KSR International Co. V. Teleflex Inc. 82 USPQ2d 1385 (2007) and the Examination Guidelines set forth in the Federal Register (Vol. 72, No. 195, October 10, 2007) and incorporated recently into the MPEP (Revision 6, September 2007), the following rationales to support rejection under 35 U.S.C. 103(a) are noted:
A)    Combining prior art elements according known methods to yield predictable results.
B)    Simple substitution of one known element for another to obtain predictable results.
C)    Use of known technique to improve similar products in the same way.
D)    Applying known technique to a known product ready for improvement to yield predictable
results.
E)    “Obvious to try” — choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.
F)    Some teachings, suggestion, or motivation in the prior art that would lead to one of ordinary skill to modify the prior art reference to arrive at the claimed invention.
In this case, simple substitutions of a known physiologically active polypeptide, e.g., insulin in the complex of Lee for another, e.g., oxyntomodulin as taught by the WO2013133659 publication with a reasonable expectation of success, e.g., increases plasma half-life of oxyntomodulin and reduces immunogenicity of the complex. 
In this case, “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”   KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 {2007).
In re Rosselet 146 USPQ 183, 186 (CCPA 1965).
“There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.,” Motorola, Inc, v. Interdigital Tech. Corn., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997).
Accordingly, the claimed invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary. 
Applicant's arguments filed Oct 7, 2021 have been fully considered but they are not persuasive.
Applicant’s position is that the WO 2013/133659 merely suggests oxyntomodulin as an example of a physiologically active polypeptide, a protein complex comprising oxyntomodulin was not prepared. Instead, WO 2013/133659 discloses a preparation of a protein complex comprising insulin (see Examples 1 to 7). That is, WO 2013/133659 does not provide any motivation to specifically select oxyntomodulin and combine it with another document such as Lee.
Further, WO 2013/133659 is directed to a method for producing a protein complex with high purity and yield by adding a reducing agent at a concentration of 1 to 20 mM (see Examples 1 to7 and Claim 1). That is, WO 2013/133659 does not provide any motivation to prepare a protein complex having an N-terminus of an immunoglobulin Fc region as a conjugation site. 

In response to the argument that the WO 2013/133659 does not provide any motivation to prepare a protein complex having an N-terminus of an immunoglobulin Fc region as a conjugation site, the claims are drawn to a protein complex, not a method of preparing protein complex having an N- having an N-terminus of an immunoglobulin Fc region as a conjugation site.   The WO2013133659 publication teaches a complex comprising a physiologically active polypeptide such as oxyntomodulin (see p. 7, reference claim 22) or insulin (see example 7, in particular), linked to the N-terminus of Fc via a 
In response to the argument that the WO2013/133659 does not provide any motivation to specifically select oxyntomodulin and combine it with another document such as Lee, the WO2013/133659 teaches a complex of physiological active polypeptide-non-peptidyl polymer-immunoglobulin constant region can be produced at high purity and yield as well as at low cost.  The long-acting formulations of physiologically active polypeptides which have improved drug compliance, see p. 12, in particular.  Even if Lee does not teach oxyntomodulin as the physiologically active polypeptide, the WO2013133659 publication teaches physiologically active polypeptides include, but not limited to oxyntomodulin, see p. 7, reference claim 23.  
Like Lee, the WO2013133659 publication does not teach human IgG4 Fc region comprises the amino acid sequence of SEQ ID NO:1. 
Kim is cited for the teachings of human IgG4 Fc comprises the amino acid sequence of SEQ ID NO: 1, see reference SEQ) ID NO: 9, p. 9, FIG. 1, p. 16, lines 10-12, reference claim 9, sequence alignment below, in particular.  The term “comprises” is open-ended.  It expands the claimed SEQ ID NO: 1 to include additional amino acids at either or both ends.  
  Query Match             100.0%;  Score 1186;  DB 10;  Length 222;
  Best Local Similarity   100.0%;  
  Matches  221;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 PSCPAPEFLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSQEDPEVQFNWYVDGVEVHN 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          2 PSCPAPEFLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSQEDPEVQFNWYVDGVEVHN 61

Qy         61 AKTKPREEQFNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKGLPSSIEKTISKAKGQPREP 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         62 AKTKPREEQFNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKGLPSSIEKTISKAKGQPREP 121

Qy        121 QVYTLPPSQEEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Qy        181 YSRLTVDKSRWQEGNVFSCSVMHEALHNHYTQKSLSLSLGK 221
              |||||||||||||||||||||||||||||||||||||||||
Db        182 YSRLTVDKSRWQEGNVFSCSVMHEALHNHYTQKSLSLSLGK 222

Likewise, Kwon teaches human IgG4 Fc consisting the amino acid sequence of SEQ ID NO: 73, which is 100% identical to the claimed SEQ ID NO: I, see sequence alignment below, in particular.
  Query Match             100.0%;  Score 1186;  DB 20;  Length 221;
  Best Local Similarity   100.0%;  
  Matches  221;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 PSCPAPEFLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSQEDPEVQFNWYVDGVEVHN 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 PSCPAPEFLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSQEDPEVQFNWYVDGVEVHN 60

Qy         61 AKTKPREEQFNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKGLPSSIEKTISKAKGQPREP 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AKTKPREEQFNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKGLPSSIEKTISKAKGQPREP 120

Qy        121 QVYTLPPSQEEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 QVYTLPPSQEEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFL 180

Qy        181 YSRLTVDKSRWQEGNVFSCSVMHEALHNHYTQKSLSLSLGK 221
              |||||||||||||||||||||||||||||||||||||||||
Db        181 YSRLTVDKSRWQEGNVFSCSVMHEALHNHYTQKSLSLSLGK 221
In view of the combined teachings of the references, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have produced a protein complex comprising physiological active polypeptide oxyntomodulin that is linked to the N-terminus of human IgG4 Fc via a non-peptidyl polymer PEG having two functional ends, just like that of Lee or the WO2013/133659, by substituting a known physiologically active polypeptide, e.g. insulin for another, e.g., oxyntomodulin and then linked to the human IgG4 Fc via a PEG linker wherein the Fc comprises the amino acid sequence of SEQ ID NO: 1 as taught by Kim or Kwon to arrive at the claimed invention with a reasonable expectation success, e.g., extending the serum half-life of the physiological active polypeptide oxyntomodulin with no risk of immune response induction.

One of ordinary skill in the art would have been motivated to do so because Kim teaches that the human IgG4 Fc region reduces undesirable effector functions of immunoglobulins when linked to physiological active polypeptide, see p. 19, lines 15-18, p. 5. line 1-5.
One of ordinary skill in the art would have been motivated to do so because Kwon teaches the IgG4 Fc variant having an increased binding affinity for FcRn {see p. 3, paragraph [14]) in order to prolong in vivo serum half-life of the physiological polypeptide (aka drag, see p. 25, in particular).
In response to the argument at page 7 that the claimed protein complex comprises the amino acid sequence of SEQ ID NO: 1 hardly induces an immune response, such as ADCC (antibody-dependent cellular cytotoxicity), Kim teaches Fc human IgG4 Fc comprises the amino acid sequence of SEQ ID NO: 1, see reference SEQ) ID NO: 9, p. 9, FIG. 1, p. 16, lines 10-12, reference claim 9, sequence alignment below, in particular.  The term “comprises” is open-ended.  It expands the claimed SEQ ID NO: 1 to include additional amino acids at either or both ends.  
  Query Match             100.0%;  Score 1186;  DB 10;  Length 222;
  Best Local Similarity   100.0%;  
  Matches  221;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 PSCPAPEFLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSQEDPEVQFNWYVDGVEVHN 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          2 PSCPAPEFLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSQEDPEVQFNWYVDGVEVHN 61

Qy         61 AKTKPREEQFNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKGLPSSIEKTISKAKGQPREP 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         62 AKTKPREEQFNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKGLPSSIEKTISKAKGQPREP 121

Qy        121 QVYTLPPSQEEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        122 QVYTLPPSQEEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFL 181

Qy        181 YSRLTVDKSRWQEGNVFSCSVMHEALHNHYTQKSLSLSLGK 221
              |||||||||||||||||||||||||||||||||||||||||
Db        182 YSRLTVDKSRWQEGNVFSCSVMHEALHNHYTQKSLSLSLGK 222

  Query Match             100.0%;  Score 1186;  DB 20;  Length 221;
  Best Local Similarity   100.0%;  
  Matches  221;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 PSCPAPEFLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSQEDPEVQFNWYVDGVEVHN 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 PSCPAPEFLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSQEDPEVQFNWYVDGVEVHN 60

Qy         61 AKTKPREEQFNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKGLPSSIEKTISKAKGQPREP 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AKTKPREEQFNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKGLPSSIEKTISKAKGQPREP 120

Qy        121 QVYTLPPSQEEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 QVYTLPPSQEEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFL 180

Qy        181 YSRLTVDKSRWQEGNVFSCSVMHEALHNHYTQKSLSLSLGK 221
              |||||||||||||||||||||||||||||||||||||||||
Db        181 YSRLTVDKSRWQEGNVFSCSVMHEALHNHYTQKSLSLSLGK 221
A complex having identical human Fc amino acid sequence from IgG4 isotype is expected to have lower binding to Fc gamma receptor I and gamma receptor IIIA and not to induce ADCC immune response as compared to human Fc from IgG1.  Product of identical structure cannot have mutually exclusive activities.  If applicant’s complex having the same Fc comprising the amino acid sequence of SEQ ID NO: 1 does not induce an unnecessary immune response, so is the references’ complex Fc having the same amino acid sequence of SEQ ID NO: 1.
For these reasons, the rejection is maintained. 

Claims 54-56, 59-62 and 76-78 are rejected under 35 U.S.C. 103 as being unpatentable over W02005/047336 (of record, Lee hereafter, published May 26, 2.00b; PTO 1449) in view of US20100105877 (of record, Song hereafter, published April 29, 2010; PTO 892) and the WO2007021129 publication (of record, Kim hereafter, published February 22,2007; PTO 892) or W02013100702 publication (of record, Kwon hereafter, published July 4, 2013, PTO 892).
egarding claim 54, Lee teaches a protein complex (see p. 28, title) comprising a physiological active polypeptide linked to an immunoglobulin lgG4 Fc (see p. 17, line 6-9, p. 17, lines 19-20) via a non-peptidyl polymer such as PEG linker having two functional ends, e.g., two aldehyde at both N and C terminal ends (see p. 37) wherein the PEG is specifically linked to the N-terminus of Fc, see entire document, p. 12, title. Examples 1, in particular. Exemplary physiological active polypeptides include 17S-G-CSF (see p. 29, line 14), erythropoietin (aka EPO see p. 23, line 25, p. 25, line 9. Reference claim 18), insulin (see p. 24, line 8, p. 25, line 9, reference claim 18) and insulin-like peptide (GLF-1), see p. 24, line 14, reference claim 18). 
Regarding claim 55, Lee teaches ALD-PEG-ALD ends of the PEG are linked to the physiological active polypeptide and the N-terminus of the  Fc is through reactive groups such as ALD by covalent bond, see reference claim 2, p. 19, p. 26, line 24, in particular.
Regarding claim 56, Lee teaches the immunoglobulin Fc is aglycosylated, see p, 16, p. 22, reference claim 4.
Regarding claim 59, Lee teaches the non-peptide polymer PEG has aldehyde (ALD) reactive group, see reference claim 11.
Regarding claim 60 part (a), Lee teaches the non-peptide polymer has a propionaldehyde group or butyraldehyde group or maleimide group, see reference claim 11.
Regarding claim 60 part (b), Lee teaches the non-peptide polymer has succinate derivative such as succinimidyl proprionate, succinimidyl carboxymethyl hydroxy succinimidyl and succinimidyl carbonate, see reference claim 12.
Regarding claim 61 part (a), Lee teaches the non-peptide polymer, e.g., PEG has an aldehyde ( ALD) as a reactive group at both ends, see ALD-PEG-ALD, p. 37 reference claim 13.

Regarding claim 76, Lee teaches a composition comprising the reference complex, see p. 33-34.
Lee does not teach the physiologically active polypeptide is CA-exendin-4 (imidazo-acetyl exendin-4) linked to the immunoglobulin Fc region comprises the amino acid sequence of SEQ ID NO: 1 as per claim 54. 
However, Song teaches complex (see title) comprising a physiologically active polypeptide such as imidazolacetyl-exendin-4 (hereinafter, referred to as CA-exendin-4), see para. 0045, linked to the N-terminus of Fc (see para. [0048] to [0050]) via a non-peptidyl polymer such as polyethylene glycol (PEG, see para. [0064]) having two functional groups, see para. [0080], Example 6, para. [0104].  Song teaches linking imidazolacetyl-exendin-4 to an immunoglobulin Fc via a non-peptidyl polymer exerts a remarkably increased in-vivo efficacy and half-life, see para. [0011]. 
Like Lee, Song does not teach human IgG4 Fc region comprises the amino acid sequence of SEQ ID NO:1. 
However, Kim teaches human IgG4 Fc region comprises the claimed amino acid sequence of SEQ ID NO: 1, see reference SEQ) ID NO: 9, p. 9, FIG. 1, p. 16, lines 10-12, reference claim 9, sequence alignment below, in particular.  The term “comprises” is open-ended.  It expands the claimed SEQ ID NO: 1 to include additional amino acids at either or both ends.  
  Query Match             100.0%;  Score 1186;  DB 10;  Length 222;
  Best Local Similarity   100.0%;  
  Matches  221;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 PSCPAPEFLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSQEDPEVQFNWYVDGVEVHN 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          2 PSCPAPEFLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSQEDPEVQFNWYVDGVEVHN 61

Qy         61 AKTKPREEQFNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKGLPSSIEKTISKAKGQPREP 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         62 AKTKPREEQFNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKGLPSSIEKTISKAKGQPREP 121

Qy        121 QVYTLPPSQEEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        122 QVYTLPPSQEEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFL 181

Qy        181 YSRLTVDKSRWQEGNVFSCSVMHEALHNHYTQKSLSLSLGK 221
              |||||||||||||||||||||||||||||||||||||||||
Db        182 YSRLTVDKSRWQEGNVFSCSVMHEALHNHYTQKSLSLSLGK 222

Likewise, Kwon teaches human IgG4 Fc consisting the amino acid sequence of SEQ ID NO: 73, which is 100% identical to the claimed SEQ ID NO: I, see sequence alignment below, in particular.
  Query Match             100.0%;  Score 1186;  DB 20;  Length 221;
  Best Local Similarity   100.0%;  
  Matches  221;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 PSCPAPEFLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSQEDPEVQFNWYVDGVEVHN 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 PSCPAPEFLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSQEDPEVQFNWYVDGVEVHN 60

Qy         61 AKTKPREEQFNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKGLPSSIEKTISKAKGQPREP 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AKTKPREEQFNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKGLPSSIEKTISKAKGQPREP 120

Qy        121 QVYTLPPSQEEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 QVYTLPPSQEEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFL 180

Qy        181 YSRLTVDKSRWQEGNVFSCSVMHEALHNHYTQKSLSLSLGK 221
              |||||||||||||||||||||||||||||||||||||||||
Db        181 YSRLTVDKSRWQEGNVFSCSVMHEALHNHYTQKSLSLSLGK 221

In view of the combined teachings of the references, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to CA-exendin-4 (imidazolacetyl-exendin-4) that linked to the N-terminus of human IgG4 Fc via a non-peptidyl polymer PEG having two functional ends just like that of Lee by substituting a known physiologically active polypeptide, e.g. insulin for another, e.g., CA-exendin-4 (imidazolacetyl-exendin-4) and then linked to the N-terminus of human IgG4 Fc via a PEG linker wherein the Fc comprises the amino acid sequence of SEQ ID NO: 1 as taught by Kim or Kwon to arrive at the claimed invention with a reasonable expectation success, e.g., extending the serum half-life of the physiological active polypeptide CA-exendin-4 (imidazolacetyl-exendin-4) with no risk of immune response induction.
One of ordinary skill in the art would have been motivated to do so because Song teaches linking imidazolacetyl-exendin-4 to an immunoglobulin Fc via a non-peptidyl polymer exerts a remarkably increased in-vivo efficacy and half-life, see para. [0011]. 
One of ordinary skill in the art would have been motivated to do so because Kim teaches that the human IgG4 Fc region reduces undesirable effector functions of immunoglobulins when linked to physiological active polypeptide, see p. 19, lines 15-18, p. 5. line 1-5.
One of ordinary skill in the art would have been motivated to do so because Kwon teaches the igG4 Fc variant having an increased binding affinity for FcRn {see p. 3, paragraph [14]) in order to prolong in vivo serum half-life of the physiological polypeptide (aka drag, see p. 25, in particular).
Claims 77-78 are included because Lee teaches it is within the purview of one of ordinary skill in the art to use a variety of known methods e.g., size inclusion chromatography and ion exchange chromatography to purify the complex to a high degree such as at least 90% or higher in the composition or population (see p. 32, lines 15-21) for in vivo administration, see p. 35, lines 6-15.
KSR International Co. V. Teleflex Inc. 82 USPQ2d 1385 (2007) and the Examination Guidelines set forth in the Federal Register (Vol. 72, No. 195, October 10, 2007) and incorporated recently into the MPEP (Revision 6, September 2007), the following rationales to support rejection under 35 U.S.C. 103(a) are noted:
A)    Combining prior art elements according known methods to yield predictable results.
B)    Simple substitution of one known element for another to obtain predictable results.
C)    Use of known technique to improve similar products in the same way.
D)    Applying known technique to a known product ready for improvement to yield predictable
results.
E)    “Obvious to try” — choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.
F)    Some teachings, suggestion, or motivation in the prior art that would lead to one of ordinary skill to modify the prior art reference to arrive at the claimed invention.
In this case, simple substitutions of a known physiologically active polypeptide, e.g., insulin in the complex of Lee for another, e.g., CA-exendin-4 (imidazolacetyl-exendin-4) as taught by Song with a reasonable expectation of success, e.g., increases plasma half-life of oxyntomodulin and reduces immunogenicity of the complex. 
In this case, “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”   KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 {2007).
“The test of obviousness is not express suggestion of the cl aimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them.” See In re Rosselet 146 USPQ 183, 186 (CCPA 1965).
Motorola, Inc, v. Interdigital Tech. Corn., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997).
Accordingly, the claimed invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary. 
Applicant's arguments filed Oct 7, 2021 have been fully considered but they are not persuasive.
Applicant’s position is that  Song also fails to disclose whether a protein complex has an N-terminus of an immunoglobulin Fc region as a conjugation site; thus, Song does not provide any motivation to prepare a protein complex having an N-terminus of an immunoglobulin Fc region as a conjugation site.
Accordingly, it would not be obvious for one of ordinary skill in the art to make a protein complex comprising CA-Exendin-4 as in the present invention even if prior art references are combined.
	
	In response to the argument that Song does not provide any motivation to prepare a protein complex having an N-terminus of an immunoglobulin Fc region as a conjugation site, it is noted that the claims are not drawn to a method of preparing a protein complex having an N-terminus of an immunoglobulin Fc region as a conjugation site as argued.  
Song teaches complex (see title) comprising a physiologically active polypeptide such as imidazolacetyl-exendin-4 (hereinafter, referred to as CA-exendin-4), see para. 0045, linked to the N-terminus of Fc (see para. [0048] to [0050]) via a non-peptidyl polymer such as polyethylene glycol (PEG, see para. [0064]) having two functional groups, see para. [0080], Example 6, para. [0104].  Song teaches linking imidazolacetyl-exendin-4 to an immunoglobulin Fc via a non-peptidyl polymer exerts a remarkably increased in-vivo efficacy and half-life, see para. [0011]. 

In response to the argument that the claimed protein complex comprises the amino acid sequence of SEQ ID NO: 1 hardly induces an immune response, such as ADCC (antibody-dependent cellular cytotoxicity), Kim teaches Fc human IgG4 Fc comprises the amino acid sequence of SEQ ID NO: 1, see reference SEQ) ID NO: 9, p. 9, FIG. 1, p. 16, lines 10-12, reference claim 9, sequence alignment below, in particular.  The term “comprises” is open-ended.  It expands the claimed SEQ ID NO: 1 to include additional amino acids at either or both ends.  
  Query Match             100.0%;  Score 1186;  DB 10;  Length 222;
  Best Local Similarity   100.0%;  
  Matches  221;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 PSCPAPEFLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSQEDPEVQFNWYVDGVEVHN 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          2 PSCPAPEFLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSQEDPEVQFNWYVDGVEVHN 61

Qy         61 AKTKPREEQFNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKGLPSSIEKTISKAKGQPREP 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         62 AKTKPREEQFNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKGLPSSIEKTISKAKGQPREP 121

Qy        121 QVYTLPPSQEEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        122 QVYTLPPSQEEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFL 181

Qy        181 YSRLTVDKSRWQEGNVFSCSVMHEALHNHYTQKSLSLSLGK 221
              |||||||||||||||||||||||||||||||||||||||||
Db        182 YSRLTVDKSRWQEGNVFSCSVMHEALHNHYTQKSLSLSLGK 222

Likewise, Kwon teaches human IgG4 Fc consisting the amino acid sequence of SEQ ID NO: 73, which is 100% identical to the claimed SEQ ID NO: I, see sequence alignment below, in particular.
  Query Match             100.0%;  Score 1186;  DB 20;  Length 221;
  Best Local Similarity   100.0%;  
  Matches  221;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 PSCPAPEFLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSQEDPEVQFNWYVDGVEVHN 60

Qy         61 AKTKPREEQFNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKGLPSSIEKTISKAKGQPREP 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AKTKPREEQFNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKGLPSSIEKTISKAKGQPREP 120

Qy        121 QVYTLPPSQEEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 QVYTLPPSQEEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFL 180

Qy        181 YSRLTVDKSRWQEGNVFSCSVMHEALHNHYTQKSLSLSLGK 221
              |||||||||||||||||||||||||||||||||||||||||
Db        181 YSRLTVDKSRWQEGNVFSCSVMHEALHNHYTQKSLSLSLGK 221

A complex having identical human Fc amino acid sequence from IgG4 isotype is expected to have lower binding to Fc gamma receptor I and gamma receptor IIIA and not to induce ADCC immune response as compared to human Fc from IgG1.  Product of identical structure cannot have mutually exclusive activities.  If applicant’s complex having the same Fc comprising the amino acid sequence of SEQ ID NO: 1 does not induce an unnecessary immune response, so is the references’ complex Fc having the same amino acid sequence of SEQ ID NO: 1.
For these reasons, the rejection is maintained. 
Conclusion

No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
    

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644